NADEAU, J.,
with whom Duggan, J., joins, dissenting.
The majority concludes that the phrase, “[ujnless the court or other body empowered by law to issue and modify support orders specifies differently,” RSA 458:35-c (1992), does not empower the trial court, acting upon a petition for modification, to award child support to adult children who become disabled after they reach the age of eighteen. In reaching this conclusion, the majority departs from our precedent interpreting child support provisions. We have upheld similar orders requiring non-custodial parents to contribute toward educational expenses for adult children. See LeClair v. LeClair, 137 N.H. 213, 220 (1993). In fact, in LeClair, we explicitly rejected the plaintiffs argument that the superior court lacks “subject matter jurisdiction to award post-majority college expenses in a case where there was never an underlying child support order.” Id. at 217. In doing so, we noted the broad discretionary powers of the superior court in relation to the support, maintenance, and custody of children of divorce. See id.
More recently, in In the Matter of Breault & Breault, 149 N.H. 359 (2003), we interpreted RSA 458:35-c in combination with RSA 458:17, I, and held that the superior court has the discretion to require non-custodial parents to continue paying child support while the children were attending college. See id. at 362. Significantly, we noted that “a trial court has the discretion to issue an original or modified child support order that terminates when the child graduates from college.” Id. at 361 (emphasis added). In light of these holdings and for public policy reasons, we disagree with the distinction the majority has drawn between the discretion to order support payments for adult children in college and adult children who become disabled.
*519The majority also cites Matter of Marriage of Burrell, 747 S.W.2d 479, 483 (Tex. App. 1988), for the proposition that only an existing support order may be extended beyond age eighteen. This case, however, is readily distinguishable. First, the divorce action in Matter of Marriage of Burrell was not filed until the couple’s mentally retarded daughter was almost twenty-eight years old, at which time, the non-custodial parent requested support. In fact, the court held that divorce courts in Texas lack jurisdiction “to order support payments for a mentally or physically disabled person who is over 18 years of age when the divorce action is filed.” Id. at 484 (emphasis added). Here, Tierney and Jacobson were never actually married and there is no dispute that the original support order arose before Corrine turned eighteen. Second, the statute upon which the court in Matter of Marriage of Burrell relied, explicitly required that the original support order must be filed before the child’s eighteenth birthday. See id. at 480; Tex. Fam. Code Ann. § 14.05(b) (Vernon 1986). RSA 458:35-c contains no such limiting language.
We are aware that interpreting RSA 458:35-c to permit support for an adult disabled child could lead to the assertion that an elderly parent should be required to pay support for a child who becomes disabled well beyond emancipation. This court, however, decides actual cases, not hypothetical ones. See Sininger v. Sininger, 479 A.2d 1354, 1360 (Md. 1984). “We could easily imagine a hypothetical that would have absurd results under an emancipation rationale .... We prefer to await an actual case and decide it, and distinguish it if appropriate, at that time.” Id.
Moreover, we have consistently reserved matters concerning support orders to the sound discretion of the trial court. See Breault, 149 N.H. at 362; LeClair, 137 N.H. at 220. Here, the trial court found that Corrine, now age twenty, began to manifest MS symptoms at age seventeen, had at least two exacerbations since that time, and that her disabling symptoms will likely increase over the years. Based upon these findings, the court concluded that “Corrine is disabled by virtue of the MS and ... she cannot live at this time as an emancipated adult.” Based upon its conclusion that Corrine is not emancipated at this time, the court exercised its sound discretion to order Jacobson to pay support. Finally, as required by RSA 458:35-c, the trial court specified the duration of the order and limited its duration to three years, after which time, either party may seek review.
We see no reason to limit the trial court’s discretion under the facts of this case. In determining whether to order child support, the court should “take into consideration the progress of society, and the attendant requirements upon the citizens of today.” French v. French, 117 N.H. 696, 700 (1977) (quotations omitted). Thus, the trial court may require the *520parties to contribute to the costs of post-secondary education and/or may order the non-custodial parent to pay child support to the custodial parent, “if doing so is equitable in light of the circumstances of all of the parties.” Breault, 149 N.H. at 363 (quotation omitted). We find this standard equally compelling to guide the trial court in its determination whether to order support for a disabled child after she reaches the age of eighteen.
In concluding that Jacobson should be required to support Corrine, we would align ourselves with other jurisdictions that conclude child support may be granted for the care of a disabled adult child. See Levy v. Levy, 53 Cal. Rptr. 790, 803 (Ct. App. 1966) (‘Where an adult child is incapable of self support the duty [of a parent to provide support] may continue or arise.” (Emphasis added.)); Swinger, 479 A.2d at 1361 (“[W]e hold that... the parental duty to support an adult incapacitated child existed in this case regardless of the child’s emancipation.”); Lieberman v. Lieberman, 517 S.W.2d 478, 480 (Mo. Ct. App. 1974); Casdorph v. Casdorph, 460 S.E.2d 736, 742 (W. Va. 1995); Kinder v. Schlaegel, 404 S.E.2d 545, 547 (W. Va. 1991).
Here, Jacobson, the challenging party, has failed to meet, his burden to show that the child support order was improper and unfair. See LeClair, 137 N.H. at 221. Thus, for the reasons stated herein, we believe the trial judge’s interpretation of RSA 458:35-c ordering Jacobson to continue to pay support to his adult disabled child was a sustainable exercise of discretion. See Breault, 149 N.H. at 361.
Respectfully, therefore, we dissent.